Citation Nr: 1419046	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for infectious pericarditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for the claimed disabilities.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2014.  A copy of the hearing transcript has been associated with the claims file.

While the Veteran filed for service connection for adjustment disorder and PTSD as separate claims, the Board has recharacterized them as a single issue in light of the multiple psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran has a verified stressor in service, and PTSD has been attributed to military trauma.

2.  A March 2014 submission was received by VA affirming the Veteran's name, claim number, and intent on withdrawing his appeal for the issues of service connection for tuberculosis, bilateral hearing loss, and infectious pericarditis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).

2.  The criteria for withdrawal of the appeal concerning the claims for service connection for tuberculosis, bilateral hearing loss, and infectious pericarditis are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection for PTSD

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

With respect to element (1), private treatment records dated September 2010 reflect a diagnosis of PTSD.  With respect to element (2), the Veteran reported that there was a fire aboard his ship, the U.S.S. Nimitz, which resulted in fatalities.  This stressor was verified by the RO in August 2012.  Finally, with respect to element (3), the September 2010 private records relate the Veteran's PTSD, in part, to a history of military trauma.  Therefore, the basic service connection criteria have been satisfied.

Notably, a September 2012 VA examination and April 2013 VA opinion concluded that the Veteran did not have PTSD, in part because it was not clear to the examiners that the Veteran's reported stressors, including the fire aboard his ship, actually occurred.  As this stressor has been verified, these opinions are of little probative value in assessing the nature or etiology of the Veteran's condition.

III.  Withdrawn Claims

According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal, or specific issues on appeal, are being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

Here, a March 2014 written submission lists the Veteran's name and claim number, and clearly expresses his withdrawal of his claims for service connection for tuberculosis, bilateral hearing loss, and infectious pericarditis.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal for these claims.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Therefore, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C.A. § 7105(d).


ORDER

Service connection for PTSD is granted.

The appeal for service connection for tuberculosis, bilateral hearing loss, and infectious pericarditis is dismissed.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


